        Case 1:18-cv-08048-WHP Document 168 Filed 10/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAUL IACOVACCI,

                                      Plaintiff,               Case No. 1:18-cv-08048-WHP

               v.

 BREVET HOLDINGS, LLC, et al.,
                                      Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and the

Declaration of Michael Szymanski dated October 8, 2020, non-party Michael Szymanski, by and

through his undersigned counsel, will move this Court, at a time and date to be determined,

before the Honorable William H. Pauley III, United States District Judge, at the Daniel Patrick

Moynihan United States Courthouse, Courtroom 20B, 500 Pearl Street, New York, New York

10007-1312, for an order quashing the third-party subpoena ad testificandum served to Michael

Szymanski on September 24, 2020 (the “Subpoena”).

Dated: New York, NY
       October 8, 2020
                                             REED SMITH LLP

                                             By: /s/ Louis M. Solomon
                                             Louis M. Solomon
                                             599 Lexington Avenue
                                             New York, New York 10022
                                             Tel: (212) 521-5400
                                             Fax: (212) 521-5450
                                             lsolomon@reedsmith.com

                                             Attorneys for Michael Szymanski
